Citation Nr: 1023946	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3, 3.314(b).

As an initial matter, the Board notes that the Veteran's 
period of service meets the basic criteria for eligibility 
for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.

In addition to a basic requirement of active duty service, 
eligibility for nonservice-connected pension requires 
additional evidence.  38 C.F.R. § 3.3.  The evidence must 
show that the Veteran meets the net worth requirements under 
§ 3.274 and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in § 3.23; 
and is age 65 or older, or is permanently and totally 
disabled from nonservice-connected disabilities not due to 
the Veteran's own willful misconduct.


Here, the income information provided by the Veteran is not 
in excess of the maximum annual pension rate.  The Veteran is 
under the age of 65.  Accordingly, the remaining question to 
be answered is whether the Veteran is permanently and totally 
disabled from nonservice-disabilities that are not due to his 
own willful misconduct.

A Veteran is considered permanently and totally disabled if 
the Veteran is any of the following: (1) a patient in a 
nursing home for long-term care because of disability; or (2) 
disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner; or (3) unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person; or (4) suffering from: (i) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as 
to justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  38 
U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a)(3).  On this question, 
however, there is insufficient evidence of record. 

A review of the claims file reveals that the Veteran is rated 
for pension purposes for right knee pain (10 percent) and arm 
pain, hip pain, right wrist laceration, neck pain, left ear 
hearing loss, gastritis and left testicle nodule (all at non-
compensable).  He is further rated for a non-service 
connected chronic low back strain at 10 percent.  The 
December 2006 rating decision on appeal reflects a 20 percent 
combined rating evaluation for pension purposes.  A 
psychiatric disorder previously determined by the RO to be 
drug induced was not rated.  See July 1998 rating decision.  
However, an August 2008 letter from the Veteran's private 
treating psychiatrist noted that the Veteran carries a 
diagnosis of "Schizophrenia, Paranoid Type" and that the 
Veteran has been free of all substances of abuse for many 
years. 

Based on the private treating psychiatrist's letter, there is 
an indication that the Veteran's psychiatric disability may 
not be due to his own willful misconduct.  Moreover, a review 
of the treatment records during the appeals period reflects 
that the Veteran has been diagnosed with a psychiatric 
disability that has not been associated with drug use; 
specifically, a diagnosis of schizophrenia, paranoid type has 
been demonstrated.  See March 2005 through September 2007 
private treatment records.  Diagnoses of an adjustment 
disorder with anxiety, and chronic paranoid schizophrenia 
have also been made.  See November 2004 private treatment 
record.

In order to determine whether the Veteran meets the schedular 
criteria for granting nonservice-connected pension benefits, 
it is necessary that the RO additionally rate his psychiatric 
disorder under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by the 
disability.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).

Further, the August 2008 private treating psychiatrist stated 
that "I do not believe that [the Veteran] has been free of 
his psychosis in the entire time I have treated him.  I do 
not believe that he is able to be employed."  The Board 
finds the August 2008 private treating psychiatrist's 
statement is an "indication" that the Veteran's psychiatric 
disorder may render him unemployable, but that there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA pension examination to 
determine the nature, extent and severity 
of all disabilities found to be present.  
The examiner must describe the impact of 
the Veteran's disabilities on his 
industrial adaptability. 



The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the Veteran is precluded from performing 
substantially employment due to his 
various disabilities.  

The examiner is also asked to render an 
opinion as to whether is a greater than 
50 percent probability that the Veteran's 
psychiatric disorder is was caused 
exclusively by drug use (i.e. willful 
misconduct).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiner cannot provide 
an opinion without resorting to 
speculation, such should be stated with 
supporting rationale.

2.  In light of the evidence obtained 
pursuant to the above development, as 
well as any other development it deems 
appropriate, the RO should assign a 
rating for each of the Veteran's 
disabilities.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


